Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The Amendments and Remarks filed 9/23/22 in response to the Office Action of 3/23/22 are acknowledged and have been entered.
	Claims 42, 43, 48, 54, 56, and 59-73 are pending.
	Claims 42 and 56 have been amended by Applicant.
	Claims 60 and 65-73 are withdrawn for being drawn to unelected species.
	Claims 42, 43, 48, 54, 56, 59, and 61-64 are currently under examination.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections necessitated by amendments.

Rejections Withdrawn
	All previous rejections are withdrawn. It is acknowledged the rejections below cite the same references as previous rejections; however, the rejections are “new” because the rejections are based on new amendments requiring “said RNA is not delivered in a viral vector”.

New Rejections
Claim Rejections - 35 USC § 103
Claims 42, 43, and 61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fotin-Mleczek et al (The Journal of Gene Medicine, 2012, 14: 428-439; 9/16/20 IDS) in view of Goding et al (OncoImmunology, 2013, 2(8)(e25052): 3 pages; “Goding1”; 9/16/20 IDS), Goding et al (J Immunol, 2013, 190(9): 4899-4909; “Goding2”), Woo et al (Cancer Research, 2012, 72: 917-927), Huang et al (Oncotarget, 2015, 6(29): 27359-27377), and Foy et al (PLOS ONE, 2016, e0150084, 18 pages).
The claims are drawn to methods of treating or preventing cancer comprising administering an RNA vaccine in combination with anti-PD-1 checkpoint inhibitor and anti-LAG-3 checkpoint inhibitor antibodies. RNA vaccines are known to function by activating T cells and checkpoint inhibitor antibodies are known to predictably enhance T cell activation.
Fotin-Mleczek et al teaches cancers are known to be treated with anti-CTLA-4 antibodies and anti-PD1 antibodies (page 438, in particular). Fotin-Mleczek et al further teaches treating cancer comprising administering a protamine-formulated mRNA vaccine not delivered in a viral vector comprising a coding sequence encoding an epitope of a tumor antigen that function by generating tumor antigen-specific T cells (Figure 1, in particular). Fotin-Mleczek et al further teaches a method of treating cancer by generating and activating T cells comprising administering a combination comprising said mRNA vaccine to generate tumor antigen-specific T cells and anti-CTLA-4 checkpoint inhibitor antibodies that are known to function by increasing the activation of T cells by blocking the CTLA-4 receptor on T-cells wherein the combination results in synergistic therapeutic benefit (Figure 6, in particular). See Figure 6A of Fotin-Mleczek et al, demonstrating synergistic therapeutic benefit by administering a non-virally administered vaccine comprising ovalbumin mRNA complexed with protamine in combination with a checkpoint inhibitor (anti-CTLA checkpoint inhibitor, as opposed to the recited combination of anti-PD-1 checkpoint inhibitor and anti-LAG-3 checkpoint inhibitor):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fotin-Mleczek et al does not specifically teach administering an mRNA vaccine in combination with checkpoint inhibitor antibodies that specifically target the PD-1 pathway and the LAG-3 pathway.  However, these deficiencies are made up in the teachings of Goding1, Goding2, Woo et al, Huang et al, Foy et al, and Fotin-Mleczek et al.
Goding1 and Goding2 both teach treating tumors by administering a combination of PD-1 pathway inhibitor anti-PD-L1 checkpoint inhibitor antibodies and anti-LAG-3 checkpoint inhibitor antibodies in order to enhance T cell activation (Figure 1 of Goding1 and Figure 6 of Goding2, in particular). 
Woo et al demonstrate inhibiting both LAG-3 and PD-1 with anti-LAG-3 checkpoint inhibitor antibodies and PD-1 pathway inhibitor anti-PD-1 antibodies synergistically inhibits tumor growth (Figure 2, in particular). Woo et al further demonstrate a profound synergistic cooperativity between LAG-3 and PD1 in Lag3-/-Pdcd1-/- knockout mice, which were able to clear large tumor burdens, whereas only delayed tumor growth was evident in respective single knockout mice (Figure 5, in particular).
Huang et al further demonstrates therapeutic synergy by combining LAG-3 and PD-1 blockades to enhance antitumor immunity, wherein dual targeting with anti-LAG-3 and PD-1 checkpoint inhibitor antibodies increased CD4+ and CD8+ T cell infiltration and wherein 100% of mice treated with the combination cleared tumors compared to 50% of mice becoming tumor-free with anti-PD1 alone and mice only exhibiting delayed tumor growth with anti-LAG-3 treatment alone (Figure 3c and right column on page 27362, in particular).
Foy et al teaches LAG-3 acts independently and complementary to the PD-1 pathway and may inhibit T cell activity when the PD-1 pathway is blocked (page 3, in particular). Foy et al teaches inhibiting PD-1 with anti-PD-1 checkpoint inhibitor antibodies stimulate the expression of LAG-3 on T cells in the tumor microenvironment (Figure 5 and page 11, in particular). Foy et al further teaches methods of treating cancer in a subject comprising administering a combination of anti-PD-1 checkpoint inhibitor antibodies and anti-LAG-3 checkpoint inhibitor antibodies, wherein the combination results in increased survival and decreased tumor volume (Figure 6, in particular). Foy et al further teaches methods of treating cancer in a subject comprising administering a combination of an anti-tumor vaccine comprising a polynucleotide encoding multiple tumor epitopes (HER2 extracellular domains), anti-PD-1 checkpoint inhibitor antibodies, and anti-LAG-3 checkpoint inhibitor antibodies results in a striking decrease in tumor volume and 100% survival (Figure 6, in particular). Figure 6 further demonstrates the combination of an anti-tumor vaccine comprising a polynucleotide encoding a tumor epitope, anti-PD-1 checkpoint inhibitor antibodies, and anti-LAG-3 checkpoint inhibitor antibodies results in synergistic therapeutic benefit, as compared to treating with the anti-PD-1 checkpoint inhibitor antibodies and anti-LAG-3 checkpoint inhibitor antibodies alone (Figure 6, in particular). Such a method solely differs from the method of instant claim 42 in that the anti-tumor vaccine of Foy et al is an anti-tumor viral vector vaccine comprising a DNA polynucleotide encoding a tumor antigen epitope and the polynucleotide of claim 42 is an RNA encoding a tumor antigen epitope not administered in a viral vector. One of skill in the art would recognize that both the vaccine of Foy et al comprising a DNA polynucleotide encoding a tumor antigen epitope and the polynucleotide of claim 42 comprising an RNA encoding a tumor antigen epitope function by expressing polypeptide epitopes wherein the polypeptide epitopes induce anti-tumor immunological responses.  
Figure 6 of Foy et al:


    PNG
    media_image2.png
    678
    1416
    media_image2.png
    Greyscale

[AltContent: textbox (�)]
Fig 6. Combining MVA-BN-HER2 with anti-PD-1 and anti-LAG-3 dual checkpoint inhibition led to complete tumor regression. (A) MVA-BN-HER2 and/or anti-PD-1 and anti-LAG-3 dual checkpoint inhibition significantly reduced the average CT26-HER-2 tumor volume by day 25, * p<0.0001 vs. control, # p<0.001 vs. MVA-BN-HER2. (B) Survival curves for mice with a tumor volume <2000 mm3; mice alive at day 100 were tumor free, **** p<0.0001. n 20 mice/group combined from two independent studies.

Fotin-Mleczek et al teaches numerous methods of administering RNA vaccines, including methods wherein the RNA is delivered in a viral vector and methods wherein the RNA is not delivered in a viral vector.
One of ordinary skill in the art would have been motivated with an expectation of success to treat cancer by performing a combined method comprising administering a combination of (i) an mRNA vaccine (including a non-virally delivered mRNA vaccine) comprising a coding sequence encoding epitopes of a tumor antigen (such as mRNA encoding HER2 epitopes encoded by DNA of Foy et al), (ii) PD-1 pathway checkpoint inhibitor antibodies, and (iii) LAG-3 pathway checkpoint inhibitor antibodies wherein the PD-1 pathway checkpoint inhibitor antibodies are anti-PD-L1 checkpoint inhibitor antibodies and/or anti-PD-1 checkpoint inhibitor antibodies (in order to disrupt the PD-1 : PD-L1 interaction illustrated in Figure 1 of Golding1) that enhance T cell activation and the LAG-3 pathway checkpoint inhibitor antibodies are anti-LAG-3 checkpoint inhibitor antibodies that enhance T cell activation because Fotin-Mleczek et al teaches a method of therapeutically treating cancer comprising administering a combination of (i) a non-virally delivered mRNA vaccine comprising a coding sequence encoding an epitope of a tumor antigen and (ii) checkpoint inhibitor antibodies that enhance T cell activation, Goding1 and Goding2 both teach administering a combination of PD-1 pathway checkpoint inhibitor antibodies and anti-LAG-3 checkpoint inhibitor antibodies enhances T cell activation and therapeutically treats tumors, Woo et al and Huang et al both demonstrate inhibiting both LAG-3 and PD-1 with anti-LAG-3 checkpoint inhibitor antibodies and PD-1 pathway checkpoint inhibitor antibodies provides synergistic therapeutic benefit, and Foy et al teaches a method of treating cancer in a subject comprising administering a combination of an anti-tumor vaccine comprising a polynucleotide encoding tumor epitopes, anti-PD-1 checkpoint inhibitor antibodies, and anti-LAG-3 checkpoint inhibitor antibodies results in synergistic therapeutic benefit and a striking decrease in tumor volume and 100% survival. Such a method of Foy et al solely differs from the method of instant claim 42 in that the anti-tumor vaccine of Foy et al is an anti-tumor viral vector vaccine comprising a DNA polynucleotide encoding a tumor antigen epitope and the polynucleotide of claim 42 is an RNA encoding a tumor antigen epitope not administered in a viral vector. One of skill in the art would recognize that both the vaccine of Foy et al comprising a DNA polynucleotide encoding tumor antigen epitopes and the polynucleotide of claim 42 comprising an RNA polynucleotide encoding tumor antigen epitope(s) function by expressing polypeptide epitopes wherein the polypeptide epitopes induce anti-tumor immunological responses. Mechanistically, based on teachings of Foy et al, one would recognize that administering the anti-LAG-3 checkpoint inhibitor antibodies in combination with the anti-PD-1 pathway checkpoint inhibitor antibodies has the benefit of inhibiting LAG-3 whose expression is induced by anti-PD-1 pathway checkpoint inhibitor antibodies. Further, substituting both T cell activating checkpoint inhibitor antibodies of Goding1 and Goding2 in place of the T cell activating checkpoint inhibitor antibodies of Fotin-Mleczek et al is an example of a simple substation of one known element for another to obtain predictable results (synergistic therapeutic benefit). Further, performing the method of Foy et al wherein the non-virally delivered mRNA anti-tumor vaccine of Fotin-Mleczek et al (which functions by expressing polypeptide epitopes wherein the polypeptide epitopes induce anti-tumor immunological responses) in place of the DNA anti-tumor vaccine (which functions by expressing polypeptide epitopes wherein the polypeptide epitopes induce anti-tumor immunological responses) is an example of a simple substation of one known element for another to obtain predictable results. This is further an example of combining prior art elements (an mRNA vaccine comprising a coding sequence encoding an epitope of a tumor antigen, anti-PD-L1 checkpoint inhibitor antibodies and/or anti-PD-1 checkpoint inhibitor antibodies, anti-LAG-3 checkpoint inhibitor antibodies that have all demonstrated therapeutic benefit) according to known methods to yield predictable results (therapeutic benefit). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
In the Reply of 9/23/22, Applicant argues a lack of motivation with an expectation of success for the claimed methods of administering an RNA encoding a tumor antigen in combination with a PD-1 pathway inhibitor and a LAG-3 pathway inhibitor. Applicant further cites Figures 1-4 of the instant specification and argues disclosed methods of administering an RNA encoding a tumor antigen in combination with a PD-1 pathway inhibitor and a LAG-3 pathway inhibitor are surprisingly effective. Applicant further points-out the viral vaccine vector of Foy et al is capable of triggering broad and durable Th1 dominated T cell responses against a tumor.
The amendments to the claims and the arguments found in the Reply of 9/23/22 have been carefully considered, but are not deemed persuasive. In regards to the arguments of a lack of motivation with an expectation of success for the claimed methods of administering an RNA encoding a tumor antigen in combination with a PD-1 pathway inhibitor and a LAG-3 pathway inhibitor, the examiner disagrees. Fotin-Mleczek et al teaches a method of therapeutically treating cancer comprising administering a combination of (i) a non-virally delivered mRNA vaccine comprising a coding sequence encoding an epitope of a tumor antigen and (ii) checkpoint inhibitor antibodies that enhance T cell activation, Goding1 and Goding2 both teach administering a combination of PD-1 pathway checkpoint inhibitor antibodies and anti-LAG-3 checkpoint inhibitor antibodies enhances T cell activation and therapeutically treats tumors, Woo et al and Huang et al both demonstrate inhibiting both LAG-3 and PD-1 with anti-LAG-3 checkpoint inhibitor antibodies and PD-1 pathway checkpoint inhibitor antibodies provides synergistic therapeutic benefit, and Foy et al teaches a method of treating cancer in a subject comprising administering a combination of an anti-tumor vaccine comprising a polynucleotide encoding tumor epitopes, anti-PD-1 checkpoint inhibitor antibodies, and anti-LAG-3 checkpoint inhibitor antibodies results in synergistic therapeutic benefit and a striking decrease in tumor volume and 100% survival. Such a method of Foy et al solely differs from the method of instant claim 42 in that the anti-tumor vaccine of Foy et al is an anti-tumor viral vector vaccine comprising a DNA polynucleotide encoding a tumor antigen epitope and the polynucleotide of claim 42 is an RNA encoding a tumor antigen epitope not administered in a viral vector. One of skill in the art would recognize that both the vaccine of Foy et al comprising a DNA polynucleotide encoding tumor antigen epitopes and the polynucleotide of claim 42 comprising an RNA polynucleotide encoding tumor antigen epitope(s) function by expressing polypeptide epitopes wherein the polypeptide epitopes induce anti-tumor immunological responses. Mechanistically, based on teachings of Foy et al, one would recognize that administering the anti-LAG-3 checkpoint inhibitor antibodies in combination with the anti-PD-1 checkpoint inhibitor pathway antibodies has the benefit of inhibiting LAG-3 whose expression is induced by anti-PD-1 pathway antibodies. Further, substituting both T cell activating checkpoint inhibitor antibodies of Goding1 and Goding2 in place of the T cell activating checkpoint inhibitor antibodies of Fotin-Mleczek et al is an example of a simple substation of one known element for another to obtain predictable results (synergistic therapeutic benefit). Further, performing the method of Foy et al wherein the non-virally delivered mRNA anti-tumor vaccine of Fotin-Mleczek et al (which functions by expressing polypeptide epitopes wherein the polypeptide epitopes induce anti-tumor immunological responses) in place of the DNA anti-tumor vaccine (which functions by expressing polypeptide epitopes wherein the polypeptide epitopes induce anti-tumor immunological responses) is an example of a simple substation of one known element for another to obtain predictable results. This is further an example of combining prior art elements (an mRNA vaccine comprising a coding sequence encoding an epitope of a tumor antigen, anti-PD-L1 checkpoint inhibitor antibodies and/or anti-PD-1 checkpoint inhibitor antibodies, anti-LAG-3 checkpoint inhibitor antibodies that have all demonstrated therapeutic benefit) according to known methods to yield predictable results (therapeutic benefit).
In regards to the citation of Figures 1-4 of the instant specification and arguments disclosed methods of administering an RNA encoding a tumor antigen in combination with a PD-1 pathway inhibitor and a LAG-3 pathway inhibitor are surprisingly effective, it is the examiner’s position that the results of Figures 1-4 of the instant specification are not both (1) surprising/unexpected and (2) commensurate in scope with the claims. Results of Figures 1-4 of the instant specification are not surprising/unexpected because: the synergistic benefit of administering an RNA encoding a tumor antigen in combination with a PD-1 pathway inhibitor and a LAG-3 pathway inhibitor is expected because Foy et al teaches a method of treating cancer in a subject comprising administering a combination of an anti-tumor vaccine comprising a polynucleotide encoding tumor epitopes, anti-PD-1 checkpoint inhibitor antibodies, and anti-LAG-3 checkpoint inhibitor antibodies results in synergistic therapeutic benefit and a striking decrease in tumor volume and 100% survival. Such a method of Foy et al solely differs from the method of instant claim 42 in that the anti-tumor vaccine of Foy et al is an anti-tumor viral vector vaccine comprising a DNA polynucleotide encoding a tumor antigen epitope and the polynucleotide of claim 42 is an RNA encoding a tumor antigen epitope not administered in a viral vector. One of skill in the art would recognize that both the vaccine of Foy et al comprising a DNA polynucleotide encoding tumor antigen epitopes and the polynucleotide of claim 42 comprising an RNA polynucleotide encoding tumor antigen epitope(s) function by expressing polypeptide epitopes wherein the polypeptide epitopes induce anti-tumor immunological responses. Further, Foy et al teaches LAG-3 acts independently and complementary to the PD-1 pathway and may inhibit T cell activity when the PD-1 pathway is blocked (page 3, in particular). Mechanistically, based on teachings of Foy et al, one would recognize that administering the anti-LAG-3 checkpoint inhibitor antibodies in combination with the anti-PD-1 checkpoint inhibitor pathway antibodies has the benefit of inhibiting LAG-3 whose expression is induced by anti-PD-1 checkpoint inhibitor pathway antibodies. Further, Figure 6A of Fotin-Mleczek et al demonstrates synergistic therapeutic benefit by administering a non-virally administered vaccine comprising ovalbumin mRNA complexed with protamine in combination with a checkpoint inhibitor (anti-CTLA checkpoint inhibitor, as opposed to a combination of anti-PD-1 checkpoint inhibitor and anti-LAG-3 checkpoint inhibitor). Results of Figures 1-4 of the instant specification are not commensurate in scope with the claims because: the instant claims do not require mRNA R1710 coding for ovalbumin complexed with protamine and the mRNA vaccine of Figures 1-4 require mRNA R1710 coding for ovalbumin complexed with protamine. 
In regards to the viral vaccine vector of Foy et al being capable of triggering broad and durable Th1 dominated T cell responses against a tumor, the instant rejection is not based on administering a viral vector. Further, protamine-mediated administration of RNA vaccines (non-viral) encompassed by the claims (and taught by Fotin-Mleczek et al) is known to support antigen expression, immune stimulation mediated by Toll like receptor 7, activation of the adaptive and innate immune system to induce balanced humoral, as well as T cell mediated immunity (left column on page 429 of Fotin-Mleczek et al, in particular). Further, such protamine-mediated administration of RNA vaccines (non-viral) encompassed by the claims is known to induce antigen-specific CD4+ T helper cells and cytotoxic CD8+ T cells and induce a sustained memory response mediated by antigen specific memory T cells (left column on page 429 of Fotin-Mleczek et al, in particular).


Claim Rejections - 35 USC § 103
Claims 42, 43, 56, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotin-Mleczek et al (The Journal of Gene Medicine, 2012, 14: 428-439; 9/16/20 IDS) in view of Goding et al (OncoImmunology, 2013, 2(8)(e25052): 3 pages; “Goding1”; 9/16/20 IDS), Goding et al (J Immunol, 2013, 190(9): 4899-4909; “Goding2”), Woo et al (Cancer Research, 2012, 72: 917-927), Huang et al (Oncotarget, 2015, 6(29): 27359-27377),  and Foy et al (PLOS ONE, 2016, e0150084, 18 pages) as applied to claims 42, 43, and 61 above, and further in view of La Motte-Mohs et al (American Association for Cancer Research Annual Meeting, 2016, poster 3217).
The combination of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al is discussed above.  
The combination of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al does not specifically teach a bispecific antibody that binds LAG-3 and PD-1.  However, these deficiencies are made up in the teachings of Mohs et al.
La Motte-Mohs et al teaches a MGD013, a bispecific antibody that binds LAG-3 and PD-1, which enhances T cell activation by blocking LAG-3 from interacting with MHC and blocking PD-1 from interacting with PD-L1 (see Abstract and Introduction, in particular). La Motte-Mohs et al further teaches a MGD013 was produced in an effort to induce potent antitumor immunity (Abstract, in particular).
One of ordinary skill in the art would have been motivated to treat cancer comprising performing the combined method of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al wherein MGD013 of La Motte-Mohs et al is substituted for the antibodies of the combined method of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al because MGD013 enhances T cell activation by blocking the same interactions as the antibodies of the combined method (said interactions illustrated in Figure 1 of Golding1 and Introduction of La Motte-Mohs et al). Substituting T cell activating bispecific antibody MGD013 in place of the T cell activating antibodies of the combined method of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al is an example of a simple substation of one known element for another to obtain predictable results.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
Claims 42, 43, 59, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotin-Mleczek et al (The Journal of Gene Medicine, 2012, 14: 428-439; 9/16/20 IDS) in view of Goding et al (OncoImmunology, 2013, 2(8)(e25052): 3 pages; “Goding1”; 9/16/20 IDS), Goding et al (J Immunol, 2013, 190(9): 4899-4909; “Goding2”), Woo et al (Cancer Research, 2012, 72: 917-927), Huang et al (Oncotarget, 2015, 6(29): 27359-27377),  and Foy et al (PLOS ONE, 2016, e0150084, 18 pages) as applied to claims 42, 43, and 61 above, and further in view of Matsuzaki et al (PNAS, 2010, 107(17): 7875-7880).
The combination of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al is discussed above.  
The combination of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al does not specifically teach an mRNA vaccine comprising a coding sequence encoding an epitope of a tumor antigen wherein the tumor antigen is NY-ESO-1.  However, these deficiencies are made up in the teachings of Matsuzaki et al.
Matsuzaki et al teaches NY-ESO-1 is among the most immunogenic tumor antigens defined to date (Abstract, in particular). Matsuzaki et al further teaches dual blockage of LAG-3 (with anti-LAG-3 antibodies) and PD-1 (with anti-PD-1 and anti-PD-L1 antibodies) during T cell activation (“priming”) efficiently augments proliferation and cytokine production by NY-ESO-1-specific T cells, indicating that antitumor function of NY-ESO-1-specific T cells could be improved by targeting LAG-3 and PD-1 (Abstract, in particular).
One of ordinary skill in the art would have been motivated with an expectation of success perform the combined method of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al by administering anti-LAG-3 antibodies and anti-PD-L1 antibodies to cancer patients of Matsuzaki et al wherein the mRNA vaccine comprising a coding sequence encoding an epitope of a tumor antigen  of the combined method encodes an epitope of the tumor antigen is NY-ESO-1 because Matsuzaki et al teaches NY-ESO-1 is among the most immunogenic tumor antigens defined to date and that antitumor function of NY-ESO-1-specific T cells, which would predictably be generated by the mRNA vaccine, could be improved by targeting LAG-3 and PD-1. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Claim Rejections - 35 USC § 103
Claims 42, 43, 48, 54, and 61-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotin-Mleczek et al (The Journal of Gene Medicine, 2012, 14: 428-439; 9/16/20 IDS) in view of Goding et al (OncoImmunology, 2013, 2(8)(e25052): 3 pages; “Goding1”; 9/16/20 IDS), Goding et al (J Immunol, 2013, 190(9): 4899-4909; “Goding2”), Woo et al (Cancer Research, 2012, 72: 917-927), Huang et al (Oncotarget, 2015, 6(29): 27359-27377),  and Foy et al (PLOS ONE, 2016, e0150084, 18 pages) as applied to claims 42, 43, and 61 above, and further in view of Lote et al (Cancer Treatment Reviews, 2015, 41: 893-903).
The combination of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al is discussed above.  
The combination of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al does not specifically teach administering the anti-LAG-3 antibody BMS-986016 or administering the anti-LAG-3 antibody BMS-986016 in combination with the anti-PD-1 antibody nivolumab.  However, these deficiencies are made up in the teachings of Lote et al.
Lote et al teaches a cancer treatment comprising administering a combination of the anti-LAG-3 antibody BMS-986016 and the anti-PD-1 antibody nivolumab (page 896, in particular).
One of ordinary skill in the art would have been motivated to perform the combined method of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al comprising treating cancer by inhibiting LAG-3 and a PD-1 pathway inhibitor comprising administering anti-PD-L1 antibodies and anti-LAG-3 antibodies wherein the anti-LAG-3 antibodies are BMS-986016 of Lote et al because Lote et al teaches a cancer treatment comprising administering a combination of the anti-LAG-3 antibody BMS-986016 and a PD-1 pathway inhibitor.  
Further, one of ordinary skill in the art would have been motivated to perform the combined method of Fotin-Mleczek et al, Goding1, Goding2, Woo et al, Huang et al, and Foy et al comprising treating cancer by inhibiting LAG-3 and a PD-1 pathway inhibitor in order to disrupt the interactions illustrated in Figure 1 of Golding1 comprising administering the anti-LAG-3 antibody BMS-986016 of Lote et al and the anti-PD-1 antibody nivolumab of Lote et al because Lote et al teaches a cancer treatment comprising administering a combination of the anti-LAG-3 antibody BMS-986016 and a PD-1 pathway inhibitor. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642